Exhibit 10.2

























LOJACK CORPORATION


AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN





 

--------------------------------------------------------------------------------

 



LOJACK CORPORATION
AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN


Table of Contents

 



   
Page
Article 1 - Definitions
1
1.1
Account.
1
1.2
Administrator.
1
1.3
Board.
1
1.4
Bonus.
1
1.5
Code.
1
1.6
Compensation.
1
1.7
Deferrals.
1
1.8
Deferral Election.
2
1.9
Disability.
2
1.10
Effective Date.
2
1.11
Eligible Employee.
2
1.12
Employee.
2
1.13
Employer.
2
1.14
Employer Discretionary Contribution.
2
1.15
Investment Fund or Funds.
2
1.16
Matching Contribution.
2
1.17
Participant.
2
1.18
Plan Year.
2
1.19
Retirement.
2
1.20
Salary.
3
1.21
Trust.
3
1.22
Trustee.
3
1.23
Years of Service.
3
Article 2 - Participation
3
2.1
Commencement of Participation.
3
2.2
Loss of Eligible Employee Status.
3
Article 3 - Contributions
4
3.1
Deferrals.
4
3.2
Matching Contribution.
5
3.3
Employer Discretionary Contributions.
5
3.4
Time of Contributions.
5
3.5
Form of Contributions.
5
Article 4 - Vesting
5
4.1
Vesting of Deferrals.
5
4.2
Vesting of Matching Contributions.
5
4.3
Vesting of Employer Discretionary Contributions.
6
4.4
Vesting in Event of Retirement, Disability, Death or Change in Control.
6


 
i

--------------------------------------------------------------------------------

 



4.5
Change in Control.
6
4.6
Amounts Not Vested.
8
Article 5 - Accounts
8
5.1
Accounts.
8
5.2
Investments, Gains and Losses.
9
5.3
Forfeitures.
9
Article 6 - Distributions
10
6.1
Distribution Election.
10
6.2
Payment Options.
10
6.3
Changes to Distribution Elections.
10
6.4
Commencement of Payment upon Death, Disability or Termination.
11
6.5
Distributions to Participants.
11
6.6
Minimum Distribution.
11
6.7
Unforeseeable Emergency
11
Article 7 - Beneficiaries
12
7.1
Beneficiaries.
12
7.2
Lost Beneficiary.
12
Article 8 - Funding
12
8.1
Prohibition Against Funding.
12
8.2
Deposits in Trust.
13
8.3
Indemnification of Trustee.
13
8.4
Withholding of Employee Contributions.
13
Article 9 - Claims Administration
13
9.1
Filing a Claim.
13
9.2
Denial of Claim.
14
9.3
Review Procedure.
14
9.4
Decision on Review.
14


 
ii

--------------------------------------------------------------------------------

 



Article 10 - General Provisions
15
10.1
Administrator.
15
10.2
No Assignment.
15
10.3
No Employment Rights.
16
10.4
Incompetence.
16
10.5
Identity.
16
10.6
Other Benefits.
16
10.7
No Liability.
16
10.8
Expenses.
16
10.9
Insolvency.
17
10.10
Plan Amendment.
17
10.11
Plan Termination.
17
10.12
Employer Determinations.
18
10.13
Construction.
18
10.14
Governing Law.
18
10.15
Severability.
18
10.16
Headings.
18
10.17
Terms.
18




 
iii

--------------------------------------------------------------------------------

 



LOJACK CORPORATION
AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN


LoJack Corporation, a Massachusetts corporation, adopted the LoJack Corporation
Nonqualified Deferred Compensation Plan effective January 1, 2005 and hereby
amends and restated such plan in its entirety (as so amended and restated, the
“Plan”) for the benefit of a select group of management or highly compensated
employees.  This Plan is an unfunded arrangement and is intended to be exempt
from the participation, vesting, funding, and fiduciary requirements set forth
in Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  It is intended to comply with Internal Revenue Code Section
409A.  This Plan is effective January 1, 2008.


 
Article 1 - Definitions



1.1           Account.
The bookkeeping account established for each Participant as provided in section
5.1 hereof.


1.2           Administrator.
An administrative committee appointed by the Board of Directors, including but
not limited to, the Executive Vice President and General Counsel, the Chief
Financial Officer, and the Vice President of Human Resources.  The Plan
Administrator shall serve as the agent for the Employer with respect to the
Trust.


1.3           Board.
The Board of Directors of the Employer.


1.4           Bonus.
Compensation which is “performance-based compensation” for purposes of Code
Section 409A(a)(4)(B)(iii) and regulations and is designated as a Bonus by the
Employer and which relates to services performed during an incentive period by
an Eligible Employee in addition to his or her Salary, including any pretax
elective deferrals from said Bonus to any Employer sponsored plan that includes
amounts deferred under a Deferral Election or a qualified cash or deferred
arrangement under Code Section 401(k) or cafeteria plan under Code Section 125.


1.5           Code.
The Internal Revenue Code of 1986, as amended.


1.6           Compensation.
The Participant’s Salary and Bonus paid by the Employer.


1.7           Deferrals.
The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 
1

--------------------------------------------------------------------------------

 



1.8           Deferral Election.
The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and make Deferrals thereto.


1.9           Disability.
A Participant shall be considered disabled if the Participant meets the
definition of disabled as stated in Code Section 409A(a)(2)(C) and regulations.


1.10           Effective Date.
January 1, 2008.


1.11           Eligible Employee.
An Employee shall be considered an Eligible Employee if such Employee is
designated as an Eligible Employee by the Administrator.


1.12           Employee.
Any person employed by the Employer.


1.13           Employer.
LoJack Corporation, or any successor thereto, and any affiliate or subsidiary
that elects to cover its employees under this Plan with the approval of LoJack
Corporation.


1.14           Employer Discretionary Contribution.
A discretionary contribution made by the Employer to the Trust and that is
credited to one or more Participant’s Accounts in accordance with the terms of
Section 3.3 hereof.


1.15           Investment Fund or Funds.
Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.


1.16           Matching Contribution.
A contribution made by the Employer to the Trust and that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.2 hereof.


1.17           Participant.
An Eligible Employee who is a Participant as provided in Article 2.


1.18           Plan Year.
January 1 through December 31.


1.19           Retirement.
Retirement means a Participant has reached Normal Retirement or Early
Retirement.  Normal Retirement means a Participant has retired from the employ
of the Employer subsequent to his or her attainment of sixty-five (65) years of
age.  Early Retirement means a Participant has retired from the employ of the
Employer subsequent to his or her attainment of fifty five (55)

 
2

--------------------------------------------------------------------------------

 

years of age and has a minimum of five (5) Years of Service with the Employer,
or a Participant has retired from the employ of the Employer subsequent to his
or her attainment of fifty (50) years of age and has a combination of age and
Years of Service totaling at least sixty-five (65) with a minimum of five (5)
Years of Service with the Employer.


1.20           Salary.
An Eligible Employee’s base salary rate or rates in effect at any time during a
Plan Year, including any pretax elective deferrals from said salary to any
Employer sponsored plan that includes amounts deferred under a Deferral Election
or a qualified cash or deferred arrangement under Code Section 401(k) or
cafeteria plan under Code Section 125.


1.21           Trust.
The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.


1.22           Trustee.
Investors Bank and Trust Employer or such other successor that shall become
trustee pursuant to the terms of the Plan.


1.23           Years of Service.
A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.


 
Article 2 - Participation



2.1           Commencement of Participation.
Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Contribution is first credited to his or her Account.


2.2           Loss of Eligible Employee Status.


(a)           A Participant who is no longer an Eligible Employee shall not be
permitted to submit a Deferral Election and all Deferrals for such Participant
shall cease as of the end of the Plan Year in which such Participant is
determined to no longer be an Eligible Employee.


(b)           Amounts credited to the Account of a Participant described in
subsection (a) above shall continue to be held, pursuant to the terms of the
Plan and shall be distributed as provided in Article 6.





 
3

--------------------------------------------------------------------------------

 



 
Article 3 - Contributions



3.1           Deferrals.


(a)           The Employer shall credit to the Account of a Participant an
amount equal to the amount designated in the Participant’s Deferral Election for
that Plan Year.  Such amounts shall not be made available to such Participant,
except as provided in Article 6, and shall reduce such Participant’s
Compensation from the Employer in accordance with the provisions of the
applicable Deferral Election; provided, however, that all such amounts shall be
subject to the rights of the general creditors of the Employer as provided in
Article 8.


(b)           Each Eligible Employee shall deliver a Deferral Election to the
Employer before any Deferrals can become effective.  Such Deferral Election
shall be void with respect to: (i) any Salary Deferral unless submitted before
the beginning of the calendar year during which the amount to be deferred will
be earned, (ii) any Bonus Deferral unless submitted prior to the commencement of
the twelve (12) month period over which the services for such Bonus are
performed; provided and such other requirements of the “performance-based
compensation” provisions of Code Section 409A shall have been satisfied,
however, that in the year in which an Employee is first eligible to participate,
such Deferral Election shall be filed within thirty (30) days of the date on
which an Employee is first eligible to participate, respectively, with respect
to Compensation earned during the remainder of the Plan Year.


(c)           The Deferral Election shall, subject to the limitation set forth
in Section 3.1 hereof, designate the amount of Compensation deferred by each
Participant, the subaccount, if any, as set forth in subsection (e), below, the
beneficiary or beneficiaries of the Participant and such other items as the
Administrator may prescribe.  Such designations shall remain effective unless
amended as provided in subsection (d), below.


(d)           A Participant may amend his or her Deferral Election from time to
time; provided, however, that any amendment to the amount of a Participant’s
Deferrals shall comply with the provisions of subsection (b), above.


(e)           A Participant may direct his or her Deferral to be credited to one
or more subaccounts as may be established, as provided in Article 5, by the
Participant at the time of the Deferral Election.


(f)           The minimum amount that may be deferred each Plan Year is two
percent (2%) of the Participant’s Compensation.


(g)           The maximum amount that may be deferred each Plan Year is fifty
percent (50%) of the Participant’s Salary and one hundred percent (100%) of the
Participant’s Bonus, net of applicable taxes.

 
4

--------------------------------------------------------------------------------

 



3.2           Matching Contribution.
(a)           For each Participant with less than five (5) Years of Service as
of December 31 of the prior Plan Year, the Employer shall credit the Account of
such Participant who makes Deferrals a Matching Contribution in an amount equal
to fifty percent (50%) of the Deferrals contributed by the Participant up to a
maximum of six percent (6%) of each Participant’s Compensation.


(b)           For each Participant with five or more Years of Service as of
December 31 of the prior Plan Year, the Employer shall credit the Account of
such Participant who makes Deferrals a Matching Contribution in an amount equal
to one hundred percent (100%) of the Deferrals contributed by the Participant up
to a maximum of six percent (6%) of each Participant’s Compensation.


3.3           Employer Discretionary Contributions.
The Employer reserves the right to make discretionary contributions to
Participants’ Accounts in such amount and in such manner as may be determined by
the Employer.


3.4           Time of Contributions.


(a)           Deferrals and Matching Contributions shall be transferred to the
Trust as soon as administratively feasible following each payroll period.  The
Employer shall also transmit at that time any necessary instructions regarding
the allocation of such amounts among the Accounts of Participants.


(b)           Employer Discretionary Contributions shall be transferred to the
Trust at such time as the Employer shall determine.  The Employer shall also
transmit at that time any necessary instructions regarding the allocation of
such amounts among the Accounts of Participants.


3.5           Form of Contributions.
All Deferrals, Matching Contributions and Employer Discretionary Contributions
to the Trust shall be made in the form of cash or cash equivalents of US
currency.


 
Article 4 - Vesting



4.1           Vesting of Deferrals.
A Participant shall have a vested right to the portion of his or her Account
attributable to Deferrals.


4.2           Vesting of Matching Contributions.
Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to a Matching Contribution and
any earnings or losses on the investment of such Matching Contribution based on
the year the contribution is deemed to have been made to the Plan based on the
following schedule:

 
5

--------------------------------------------------------------------------------

 




 
Plan Years
Vested Percentage
 
Less than 3
0%
 
3 or more
100%



For purposes of vesting only, a Matching Contribution made in a Plan Year will
be deemed to have been made on January 1 of the Plan Year regardless of when
such amount is credited to the Account.  For illustrative purposes only, if a
Matching Contribution is deemed to have been made on January 1, 2008, a
Participant will become vested in that Contribution and any earnings or losses
thereon on January 1, 2011.


4.3           Vesting of Employer Discretionary Contributions.
A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.


4.4           Vesting in Event of Retirement, Disability, Death or Change in
Control.


(a)           A Participant who terminates employment due to Retirement shall be
fully vested in the amounts credited to his or her Account.


(b)           A Participant who has a termination of employment due to
Disability shall be fully vested in the amounts credited to his or her Account.


(c)           A Participant who has a termination of employment due to death
shall be fully vested in the amounts credited to his or her Account.


(d)           Upon a Change in Control, as defined in Section 4.5, all
Participants shall be fully vested in the amounts credited to their Accounts.


4.5           Change in Control.
Provided that such definition does not fail to comply with Code Section 409A and
regulations and guidance to be issued thereunder, a “Change in Control” of the
Employer shall mean:


(a)           The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (1) the then outstanding shares of the Stock or (2) the combined voting
power of the Outstanding Employer Voting Securities; provided, however, that the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Employer (excluding an acquisition by virtue of
the exercise of a conversion privilege), (B) any acquisition by the Employer or
by any corporation controlled by the Employer; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Employer
or any corporation controlled by the Employer; or (D) any acquisition by any
corporation pursuant to a consolidation or merger, if,

 
6

--------------------------------------------------------------------------------

 

following such consolidation or merger, the conditions described in clauses (1),
(2) and (3) of paragraph (c) of this Section 4.5 are satisfied; or


(b)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) ceasing for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director (other
than a director designated by a Person who has entered into an agreement with
the Employer to effect a transaction described in paragraphs (a) or (c) of this
Section 4.5) subsequent to the date hereof whose election, or nomination for
election by the Employer’s shareholders, was approved by a vote or resolution of
at least a majority of the directors then composing the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-1l of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or


(c)           The consummation of the transactions contemplated by a resolution
of the Board approving an agreement of consolidation of the Employer with or
merger of the Employer into another corporation or business entity in each case,
unless, following such consolidation, or merger, (1) more than 50% of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such consolidation or merger and/or the combined voting power of
the then outstanding voting securities of such corporation or business entity
entitled to vote generally in the election of directors (or other persons having
the general power to direct the affairs of such entity) is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Stock and
Outstanding Employer Voting Securities immediately prior to such consolidation
or merger in substantially the same proportions as their ownership, immediately
prior to such consolidation or merger, of the Stock and Outstanding Employer
Voting Securities, as the case may be, (2) no Person (excluding the Employer,
any employee benefit plan (or related trust) of the Employer or such corporation
or other business entity resulting from such consolidation or merger and any
Person beneficially owning, immediately prior to such consolidation or merger,
directly or indirectly, 50% or more of the Stock or Outstanding Employer Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 50%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such consolidation or merger and/or the combined
voting power of the then outstanding voting securities of such corporation or
business entity entitled to vote generally in the election of its directors (or
other persons having the general power to direct the affairs of such entity) and
(3) at least a majority of the members of the board of directors (or other group
of persons having the general power to direct the affairs of the corporation or
other business entity) resulting from such consolidation or merger were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such consolidation or merger; provided, that any right to receive
compensation pursuant to Section 5 below which shall vest by reason of the
action of the Board pursuant to this paragraph (c) shall be divested upon (A)
the rejection of such agreement of consolidation or merger by the stockholders
of the Employer or (B) its abandonment by either party thereto in accordance
with its terms; or


(d)           The consummation of the transactions contemplated by the adoption
by the requisite majority of the whole Board, or by the holders of such majority
of stock of the

 
7

--------------------------------------------------------------------------------

 

Employer as is required by law or by the Certificate of incorporation or By-Laws
of the Employer as then in effect, of a resolution or consent authorizing (1)
the dissolution of the Employer or (2) the sale or other disposition of all or
substantially all of the assets of the Employer, other than to a corporation or
other business entity with respect to which, following the such sale or other
disposition, (A) more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and/or the combined voting power of the
outstanding voting securities of such corporation or other entity to vote
generally in the election of its directors (or other persons have the general
power to direct its affairs) is then beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were the:
beneficial owners, respectively, of the Stock and Outstanding Employer Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Stock and/or Outstanding Employer Voting Securities, as the
case may be, (B) no Person (excluding the Employer and any employee benefit plan
(or related trust) of the Employer or such corporation or other business entity
and any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 50% or more of the Stock and/or Outstanding
Employer Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of such corporation and/or the combined voting power of the then
outstanding voting securities of such corporation or other business entity
entitled to vote generally in the election of directors (or other persons having
the general power to direct its affairs), and (C) at least a majority of the
members of the board of directors or group of persons having the general power
to direct the affairs of such corporation or other entity were members of the
Incumbent Board at the time of the execution of the initial agreement of action
of the Board providing for such sale or other disposition of assets of the
Employer; provided, that any right to receive compensation pursuant to Section 5
below which shall vest by reason of the action of the Board or the stockholders
pursuant to this subsection shall be divested upon the abandonment by the
Employer of such dissolution, or such sale of or other disposition of assets, as
the case may be.


Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Plan by virtue of any
transaction which results in you, or a group of Persons which includes you
acquiring, directly or indirectly, 50% or more of the combined voting power of
the Employer’s Outstanding Voting Securities.


4.6           Amounts Not Vested.
Any amounts credited to a Participant’s Account that are not vested at the time
of his or her termination of employment with the Employer shall be forfeited.


 
Article 5 - Accounts



5.1           Accounts.
The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant.  The Administrator shall also establish  subaccounts, as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3.

 
8

--------------------------------------------------------------------------------

 



(a)           A Retirement Account shall be established for each
Participant.  His or her Retirement Account shall be credited with Deferrals (as
specified in the Participant’s Deferral Election), any Matching Contributions
allocable thereto, any Employer Discretionary Contributions (as specified in the
Participant’s Deferral Election) for the Plan Year and the Participant’s
allocable share of any earnings or losses on the foregoing.  Each Participant’s
Account shall be reduced by any distributions made.  Distributions shall be
subject to federal, state and local tax withholding (as applicable) and any
social security tax withholding as may be required by law.


(b)           A Participant may elect to establish one or more In-Service
Accounts by designating in such Participant’s Deferral Election a year of payout
at the time the Account is initially established.  The minimum initial deferral
period for In-Service Account shall be three (3) years.  A Participant may have
a maximum of ten (10) In-Service Accounts at any time.  Each Participant’s
In-Service Account shall be credited with Deferrals, any Matching Contributions
allocable thereto, any Employer Discretionary Contributions (as specified in the
Participant’s Deferral Election) for the Plan Year, and the Participant’s
allocable share of any deemed earnings or losses on the foregoing.  Each
Participant’s In-Service Account shall be reduced by any distributions
made.  Distributions shall be subject to federal, state and local tax
withholding (as applicable) and any social security tax withholding as may be
required by law.


5.2           Investments, Gains and Losses.


(a)           Trust assets shall be invested in the discretion of the
Trustee.  The Trustee may consider any investment suggestions received by the
Employer or by a Participant with respect to his or her own Account.


(b)           The Administrator shall adjust the amounts credited to each
Participant’s Account to reflect Deferrals, Matching Contributions, Employer
Discretionary Contributions, investment experience, distributions and any other
appropriate adjustments.  Such adjustments shall be made as frequently as is
administratively feasible.


(c)           A Participant may direct that his or her Retirement Account and/or
In-Service Account(s) established pursuant to Section 5.1 may be valued as if
they were invested in one or more Investment Funds up to a maximum of fifteen
(15) funds in multiples of one percent (1%) of the balance in an Account.  A
Participant may change his or her selection of Investment Funds no more than six
(6) times each Plan Year.  An election shall be effective as soon as
administratively feasible following the date of the change as indicated in
writing by the Participant.


5.3           Forfeitures.
Any forfeitures from a Participant’s Account shall continue to be held in the
Trust, shall be separately invested and shall be used to reduce succeeding
Matching Contributions and Employer Discretionary Contributions until such
forfeitures have been entirely so applied.  If no further Matching Contributions
or Employer Discretionary Contributions will be made, then such forfeitures
shall be returned to the Employer.

 
9

--------------------------------------------------------------------------------

 



 
Article 6 - Distributions



6.1           Distribution Election.
Each Participant shall designate on his or her initial Deferral Election the
form and timing of his or her distribution by indicating the type of Account as
described under Section 5.1, and by designating the manner in which payments
shall be made from the choices available under Section 6.2 hereof.


6.2           Payment Options.


(a)           Subject to Section 6.5, Retirement Account payouts shall commence
within ninety (90) days after the Participant’s Retirement and are payable in
one of the following forms: (i) in a lump-sum payment; or (ii) in annual
installments over a period of up to ten (10) years (as elected by Participant on
his or her Deferral Election).


(b)           In-Service Account payouts shall begin within ninety (90) days
following January 1 of the calendar year selected by the Participant, through a
properly submitted Deferral Election, and are payable in either a lump sum or
substantially equal annual installments over a period of five (5) years.


(c)           The amount of the substantially equal payments described in
subsections (a) and (b) above shall be determined by multiplying the
Participant’s Retirement or In-Service Account by a fraction, the denominator of
which in the first year of payment equals the number of years over which
benefits are to be paid, and the numerator of which is one (1).  The amounts of
the payments for each succeeding year shall be determined by multiplying the
Participant’s Retirement or In-Service Account as of the applicable anniversary
of the payout by a fraction, the denominator of which equals the number of
remaining years over which benefits are to be paid, and the numerator of which
is one (1).


(d)           If a Participant has an In-Service Account(s) at the time of his
or her Retirement, said Account(s) shall be transferred to his or her Retirement
Account and paid out according to subsection (a) above.


6.3           Changes to Distribution Elections.


(a)           In the event Participant desires to modify his or her elected form
of distribution, i.e., lump-sum payment or annual installments, Participant’s
election to change must be submitted to the Employer at least twelve (12) months
prior to the distribution commencement date and the new form must be elected at
least five (5) years subsequent to the date when distributions would otherwise
commence.

 
10

--------------------------------------------------------------------------------

 



(b)           In the event Participant desires to postpone the payout
commencement date for his or her Retirement Account or In-Service Accounts,
Participant’s election to postpone the payout commencement date must be
submitted to the Employer at least twelve (12) months prior to the distribution
commencement date and the new benefit distribution commencement date must be at
least five (5) years subsequent to the date when distributions would otherwise
commence.  Moreover, any election to change a Participant’s payout commencement
date, pursuant to this Section 6.3, shall only be permitted to extend the
deferral period.  Acceleration of payments is prohibited.


6.4           Commencement of Payment upon Death, Disability or Termination.


(a)           Upon the death of a Participant, all amounts credited to his or
her Account(s) shall be paid, within ninety (90) days after the date of death,
to his or her beneficiary or beneficiaries, as determined under Article 7
hereof, in a lump sum.


(b)           Upon the Disability of a Participant, all amounts credited to his
or her Account(s) shall be paid to the Participant in a lump-sum payment, within
ninety (90) days after such date.


(c)           Upon the termination of employment of a Participant, other than by
reason of his or her Retirement, all amounts credited to his or her Account(s)
shall be paid to the Participant in a lump-sum payment, as soon as
administratively feasible subject to Section 6.5 below.


6.5           Distributions to Participants.
Upon a termination of employment for any reason other than Disability or death,
a distribution may not be made to the Participant before the date which is six
(6) months after the date of separation from service (or, if earlier, the date
of death of the Participant).


6.6           Minimum Distribution.
Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account at the time of a termination due to Retirement is less than $10,000,
then the Participant shall be paid his or her benefits as a single lump sum
within ninety (90) days following said termination.


6.7           Unforeseeable Emergency
The Administrator may permit an early distribution of part or all of any
Deferrals; provided, however, that such distribution shall be made only if the
Administrator, in its sole discretion, determines that the Participant has
experienced an unforeseeable emergency.  An unforeseeable emergency is defined
as a severe financial hardship to the Participant, the Participant’s spouse, or
a dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseeable  circumstances arising as a result of events beyond the control of
the Participant.  If an unforeseeable emergency is determined to exist, a
distribution may not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated

 
11

--------------------------------------------------------------------------------

 

as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).  The provisions of this Section 6.7 are intended to comply and shall
be administer in compliance with Code Section 409A and regulations and guidance
thereunder.


 
Article 7 - Beneficiaries



7.1           Beneficiaries.
Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan.  Such designation shall be made on a form prescribed by the
Administrator.  Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
on a form prescribed by the Administrator.  If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate.  If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated on the applicable
form.  If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.


7.2           Lost Beneficiary.


(a)           All Participants and beneficiaries shall have the obligation to
keep the Administrator informed of their current address until such time as all
benefits due have been paid.


(b)           If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited.  Any such presumption
of death shall be final, conclusive and binding on all parties.


 
Article 8 - Funding



8.1           Prohibition Against Funding.
Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the

 
12

--------------------------------------------------------------------------------

 

Participants, their beneficiaries or any other person.  Any such assets shall be
and remain a part of the general, unpledged, unrestricted assets of the
Employer, subject to the claims of its general creditors.  It is the express
intention of the parties hereto that this arrangement shall be unfunded for tax
purposes and for purposes of Title I of the ERISA.  Each Participant and
beneficiary shall be required to look to the provisions of this Plan and to the
Employer itself for enforcement of any and all benefits due under this Plan, and
to the extent any such person acquires a right to receive payment under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Employer.  The Employer or the Trust shall be designated the
owner and beneficiary of any investment acquired in connection with its
obligation under this Plan.


8.2           Deposits in Trust.
Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan.  The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant,
all Matching Contributions, and Employer Discretionary Contributions.


8.3           Indemnification of Trustee.


(a)           The Trustee shall not be liable for the making, retention, or sale
of any investment or reinvestment made by it, as herein provided, nor for any
loss to, or diminution of, the Trust assets, unless due to its own negligence,
willful misconduct or lack of good faith.


(b)           Such Trustee shall be indemnified and saved harmless by the
Employer from and against all personal liability to which it may be subject by
reason of any act done or omitted to be done in its official capacity as Trustee
in good faith in the administration of the Plan and Trust, including all
expenses reasonably incurred in its defense in the event the Employer fails to
provide such defense upon the request of the Trustee.  The Trustee is relieved
of all responsibility in connection with its duties hereunder to the fullest
extent permitted by law, short of breach of duty to the beneficiaries.


8.4           Withholding of Employee Contributions.
The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof (and any taxes then due) from his or her Compensation.  The Administrator
shall determine the amount and timing of such withholding.


 
Article 9 - Claims Administration



9.1           Filing a Claim.
It is not necessary that a Participant or Beneficiary (a “Claimant”) make a
formal claim in order for benefits to be paid under this Plan.  However, if a
Claimant wishes to file a claim for benefits such claim shall be made by filing
a request for the payment of benefits under this Plan with the Board.

 
13

--------------------------------------------------------------------------------

 



9.2           Denial of Claim.
If a claim is wholly or partially denied by the Board, the Board shall furnish
the Claimant with written notice of the denial within a reasonable period of
time not to exceed thirty days after the date the original claim was filed
unless special circumstances require an extension of time for processing the
claim.  If such an extension of time is required, notice of the extension shall
be furnished to the Claimant prior to the termination of the initial thirty day
period.  In no event shall such extension exceed a period of ninety days from
the end of such initial period.  In the event that the decision is not furnished
within such time, the claim shall be deemed denied.  The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Board expects to render a final decision.  The notice of denial
shall set forth in a manner calculated to be understood by the Claimant:


(a)           The specific reasons for denial;
(b)           Specific reference to pertinent Plan provisions on which the
denial is based;
(c)           A description of any additional information needed to perfect the
claim and an explanation of why such information is necessary; and


An explanation of the Plan’s claims procedure, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.
 
9.3           Review Procedure.
The purpose of the review procedure set forth in this Section 9.3 is to provide
a procedure by which a Claimant under this Plan, or the duly authorized
representative of any such Claimant, may have a reasonable opportunity to appeal
a denied claim to the Board for a full and fair review.  To accomplish that
purpose, the Claimant, or the duly authorized representative of any Claimant,
may:


(a)           Request a review by the Board upon written application to it;
(b)           Review pertinent documents; and
(c)           Submit issues and comments in writing.


A Claimant may request a review of a denied claim by filing an application with
the Board at any time within sixty days after receipt by the Claimant of notice
of denial of a claim.
 
9.4           Decision on Review.
The decision on review shall be made by the Board, which may, in its discretion,
hold a hearing on a denied claim.  The Board shall issue a decision on such
review within sixty days after receipt of an application for review unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered as soon as possible but not later than ninety days
after receipt of a request for review.  In the event that the decision is not
furnished within such time, the claim shall be deemed denied.  If such an
extension of time for review is required, notice of the extension shall be
furnished to the Claimant prior to commencement of the extension.


The decision shall be in writing and shall include specific reasons for the
decision written in a manner calculated to be understood by the Claimant and
specific reference to the pertinent provisions of the Plan on which the decision
is based.  The decision shall also include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s
 

 
14

--------------------------------------------------------------------------------

 

claim, along with a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review.
 


 
Article 10 - General Provisions



10.1           Administrator.


(a)           The Administrator is expressly empowered to limit the amount of
Compensation that may be deferred; to deposit amounts into Trust in accordance
with Section 8.2 hereof; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.


(b)           The Administrator shall not be liable for any actions by it
hereunder, unless due to its own negligence, willful misconduct or lack of good
faith.


(c)           The Administrator shall be indemnified and saved harmless by the
Employer from and against all personal liability to which it may be subject by
reason of any act done or omitted to be done in its official capacity as
Administrator in good faith in the administration of the Plan and Trust,
including all expenses reasonably incurred in its defense in the event the
Employer fails to provide such defense upon the request of the
Administrator.  The Administrator is relieved of all responsibility in
connection with its duties hereunder to the fullest extent permitted by law,
short of breach of duty to the beneficiaries.


(d)           The Plan shall be interpreted and administered in conformity with
Code Section 409A and the regulations and guidance issued thereunder.


10.2           No Assignment.
Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law.  If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to

 
15

--------------------------------------------------------------------------------

 

the terms of this Plan, then such benefit or payment, in the discretion of the
Administrator, shall cease and terminate with respect to such Participant or
beneficiary, or any other such person.


10.3           No Employment Rights.
Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder.  Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.


10.4           Incompetence.
If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such
payments.  Any payment made pursuant to such power shall, as to such payment,
operate as a complete discharge of the Employer, the Administrator and the
Trustee.


10.5           Identity.
If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is
obtained.  The Administrator shall also be entitled to pay such sum into court
in accordance with the appropriate rules of law.  Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.


10.6           Other Benefits.
The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.


10.7           No Liability.
No liability shall attach to or be incurred by any manager of the Employer,
Trustee or any Administrator under or by reason of the terms, conditions and
provisions contained in this Plan, or for the acts or decisions taken or made
thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person.  Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.


10.8           Expenses.
All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.

 
16

--------------------------------------------------------------------------------

 



10.9           Insolvency.
Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and Chief Executive Officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee.  Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.


10.10                      Plan Amendment.


(a)           Right to Amend.  The Board of the Employer, by written instrument,
shall have the right to amend the Plan at any time and with respect to any
provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive the Participant or any Beneficiary(s) of any rights accrued
hereunder prior to the date of the amendment, including the right to receive the
payment of his or her benefit upon a benefit entitlement event, or earlier as
provided herein.


(b)           Amendment Required by Law.  Notwithstanding anything to the
contrary, the Plan may be amended at any time, retroactively if required, if
found necessary, in the opinion of the Board of the Employer, in order to ensure
that the Plan is characterized as a non-tax-qualified plan of deferred
supplemental retirement compensation maintained for members of a select group of
management or highly compensated employees as described under Code Section 451
and 409A and ERISA Sections 201(2), 301(a) (3) and 401 and to conform the Plan
to the provisions and requirements of any applicable law (including ERISA) and
the Code.


10.11                      Plan Termination.


(a)           Employer's Right to Terminate Plan.  The Board of the Employer
reserves the right, at any time, to terminate the Plan; provided, however, that
no such termination shall deprive the Participant or any Beneficiary of a right
accrued hereunder prior to the date of termination and provided that, upon
termination, the Participant shall become fully and immediately vested in his or
her Account.  Distributions as a result of such event shall be made in a manner
consistent with the provisions of Code Section 409A and the regulations and
guidance issued thereunder.


(b)           Automatic Termination of Plan.  Except in the case of an adoption
by a successor to the Employer as provided for in subsection (c) below, the Plan
shall terminate automatically upon the dissolution of the Employer, or upon the
Employer’ Change in Control (as defined in Section 4.6).  No such termination
shall deprive the Participant or Beneficiary(s) of a right accrued hereunder
prior to the date of termination and provided that, upon termination, the
Participant shall become fully and immediately vested in his or her
Account.  Distributions as a result of such event shall be made in a manner
consistent with the provisions of Code Section 409A and the regulations and
guidance issued thereunder.

 
17

--------------------------------------------------------------------------------

 



(c)           Successor to Employer.  Any corporation or other business
organization that is a successor to the Employer by reason of a Change of
Control shall have the right to become a party to the Plan by adopting the same
by resolution of the entity’s board of directors or other appropriate governing
body.  If within thirty (30) days from the effective date of the Change of
Control such new entity does not become a party hereto, as above provided, the
full amount of the Participant’s Account shall become immediately distributable
to the Participant.


10.12                      Employer Determinations.
Any determinations, actions or decisions of the Employer (including but not
limited to, Plan amendments and Plan termination) shall be made by the Board in
accordance with its established procedures or by such other individuals, groups
or organizations that have been properly delegated by the Board to make such
determination or decision.


10.13                      Construction.
All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.


10.14                      Governing Law.
This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of the ERISA, and any other applicable federal law,
provided, however, that to the extent not preempted by federal law this Plan
shall be governed by, construed and administered under the laws of the
Commonwealth of Massachusetts, other than its laws respecting choice of law.


10.15                      Severability.
If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein.  If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of the ERISA, then the Plan shall be
severed with respect to such Employee or Employees.


10.16                      Headings.
The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.


10.17                      Terms.
Capitalized terms shall have meanings as defined herein.  Singular nouns shall
be read as plural, masculine pronouns shall be read as feminine, and vice versa,
as appropriate.

 
18

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, LoJack Corporation has caused this instrument to be executed
by its duly authorized officer, effective as of this 19th day of February, 2008.


LoJack Corporation


By: Ronald V. Waters
III                                                                          


Title: President and Chief Operating Officer




ATTEST:


By: Kathleen P. Lundy


Title: Deputy General Counsel

 
19

--------------------------------------------------------------------------------

 
